Citation Nr: 0835892	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for a chronic skin 
condition.

3.  Entitlement to service connection for Guillain-Barre 
Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, in which service connection for low 
back pain, a chronic skin condition, and Guillane-Barre 
Syndrome was denied.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is associated 
with the claims file.

The issues of entitlement to service connection for a chronic 
skin condition and for Guillian-Barre Syndrome addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

At a hearing before the Board in May 2007, the veteran 
withdrew his appeal of the claim for service connection for 
low back pain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for entitlement to service 
connection for low back pain have been met. 38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2007, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed on the 
February 2007 statement of the case, which included the issue 
of entitlement to service connection for low back pain.  This 
perfected his appeal as to his claim for this issue.  In May 
2007, in testimony proffered before the undersigned Veterans 
Law Judge and before the Board promulgated a decision, the 
veteran testified that he wished to withdraw his appeal as to 
this issue.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to the issue of 
entitlement to service connection for low back pain, there 
remain no allegations of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.


ORDER

The claim for entitlement to service connection for low back 
pain is dismissed.


REMAND

The veteran seeks entitlement to service connection for a 
chronic skin condition and for Guillian-Barre syndrome.

VA and private treatment records show that the veteran has 
been treated for a skin condition and is diagnosed with 
Guillian-Barre syndrome.

Service medical records show that the veteran reported having 
an infection on his neck during his medical examination in 
January 1958, prior to entrance into active service.  
However, no such condition was observed by the examining 
physician.  A notation reflects that re-examination in 
February 1958 did not reveal any additional defects-
including findings of a skin condition.  During service, he 
was treated for a skin condition on several occasions.  The 
condition was ultimately diagnosed as lichens simplex 
chronicus.

The veteran testified before the undersigned Veterans Law 
Judge that he experienced symptoms of his claimed Gullian-
Barre Syndrome while he was on active service and that 
symptoms of this condition and his skin condition have been 
present continuously since.

The veteran is competent to report his symptoms.  The veteran 
has not been accorded a VA examination.  VA examination is 
necessary in the present case to determine the nature, 
extent, and etiology of his claimed skin condition and 
Guillian-Barre Syndrome. See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that when no preexisting condition is noted 
upon entry into service, the veteran is presumed to have been 
sound upon entry and the burden falls on the government to 
rebut the presumption of soundness.  The correct standard 
requires that VA show by clear and unmistakable evidence (1) 
the veteran's disability existed prior to service and (2) the 
pre-existing disability was not aggravated during service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 U.S.C.A. § 1111.

Accordingly, the claim is REMANDED for the following:

1.  Ensure that all identified VA and 
non-VA records that are not already of 
record are obtained.

Document negative responses and inform 
the veteran so that he may attempt to 
obtain the records on his own.

2.  Schedule the veteran for medical 
examination by the appropriate medical 
professional(s) to determine the nature, 
extent, and etiology of his claimed 
chronic skin condition and Guillian-Barre 
Syndrome.  All indicated tests and 
studies should be performed.  The claims 
folder, including a copy of this remand 
and the transcript of the May 2007 
hearing, must be provided to the 
examiner(s) in conjunction with the 
examination(s).

The examiner(s) are asked to provide the 
following opinions:

*	Whether it is at least as likely as 
not that any diagnosed skin 
condition had its onset during the 
veteran's active service or, in the 
alternative, is related to his 
active service or any incident 
therein, including aggravation of a 
pre-existing condition, if in order.

*	Whether it is at least as likely as 
not that any diagnosed neurological 
or immune disorder, to include 
Guillian-Barre Syndrome, had its 
onset during the veteran's active 
service or within the one-year 
presumptive period following his 
discharge, or is otherwise 
etiologically related to his active 
service or any incident therein. 

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a chronic skin condition and for 
Guillian-Barre Syndrome, with application 
of all appropriate laws and regulations 
including those governing aggravation, 
under Wagner, supra, if warranted, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


